DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brusatore (WO-2013113096-A1).
Regarding claim 1, Brusatore discloses a system for indoor farming comprising:
at least one growth rack (figure 3) comprising a plurality of cells (defined by each shelf);
a plurality of farming modules (80), each farming module configured to be capable of being stored in a cell (see figure 5) and capable of carrying a plurality of farming trays (81) (see figure 9), each wherein the trays are capable of being used without water circulation) and comprising:
a planting board having a plurality of holes (see figure 10) defined thereon, each hole suitable for carrying a nutrient associated with a plant type ([00034]); and
a main recess within which the planting board is capable of being fitted and held in place (defined by the walls and bottom of module 80),
wherein each farming module is capable of being one of transported to and transported from a cell (34, 38) ([00029]-[00030]; [00039]).
	Note: It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Regarding claim 2, Brusatore discloses a system for indoor farming, the system being locatable within a warehouse, wherein the growth rack is a rack of a warehouse ([00029], lines 1-3).
Regarding claim 3, Brusatore discloses a system for indoor farming further comprising a machine (34, 38) arranged to transport a farming module wherein the machine forms part of an automated retrieval system and is a storage and retrieval machine operable to travel along an aisle between two growth racks ([00029]-[00030]) (see figure 2).
Regarding claim 4, Brusatore discloses a system for indoor farming further comprising a sorting transporting vehicle loop ([00029]-[00030]) for serving as a loading and unloading bay for the farming modules.
claim 5, Brusatore discloses a system for indoor farming, wherein the sorting transport vehicle loop receives each farming module and transports it to the automated retrieval mechanism ([00029]-[00030]).
Regarding claim 6, Brusatore discloses a system for indoor farming wherein the machine is capable of transporting each farming module component along a longitudinal and lateral direction ([00030]).
Regarding claim 7, Brusatore discloses a system for indoor farming wherein the growth racks are installed with LED lighting over the farming tray, the LED lighting having a predetermined distance from the farming tray ([00032]) (see figure 5).
Regarding claim 10, Brusatore discloses a system for indoor farming wherein each farming tray is capable of carrying a growth medium capable of being carried by one or more holes defined on the planting board ([00033]-[00037]).
Regarding claim 11, Brusatore discloses a system for indoor farming wherein each of the plurality of farming modules is divided into one or more distinct regions, each region being suitable for a different stage of plant growth ([00030]).
Regarding claim 12, Brusatore discloses a system for indoor farming wherein each farming module comprises a frame (figure 9; the bottom and walls of module 80) for supporting a plurality of farming trays (81).
Regarding claim 13, Brusatore discloses a system for indoor farming wherein the farming trays are spaced vertically apart (see figure 6, wherein trays 81 of a first module 80 are spaced vertically from the trays 81 of a second module 80).
claim 14, Brusatore discloses a system for indoor farming further comprising an automated retrieval system for arranging the one or more farming modules on the growth rack in accordance with timing of placing the farming module on the growth rack ([00038]).
Regarding claim 15, Brusatore discloses a system for indoor farming further comprising a machine capable of transporting the farming module from the growth rack based on the timing the farming module is placed on the growth rack ([00038]-[00039]).
Regarding claim 17, Brusatore discloses a process for indoor farming comprising the steps of
sowing and sprouting a seed associable with a type of plant in a farming tray of a first farming module ([00037]), each farming tray being self-contained without the need of water circulation (wherein the tray would still contain water without use of the circulation), wherein the farming tray comprises:
a planting board (81) having a plurality of holes (see figure 10) defined thereon, each hole suitable for carrying a nutrient ([00034]); and
a main recess within which the planting board is capable of being fitted and held in place (defined by the walls and bottom of module 80);
transplanting the sprouted seed to a farming tray of a second farming module ([00037]), wherein the farming tray comprises:
a planting board having a plurality of holes (see figure 11) defined thereon, each hole suitable for carrying a nutrient ([00034]); and
a main recess within which the planting board is capable of being fitted and held in place (defined by the walls and bottom of module 80);
filling each of the farming trays with liquid nutrient specific to the growth of the type of plant ([00033]-[00037]),
[00038]-[00039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (WO-2013113096-A1) in view of Fok et al (US-20120054061-A1).
Regarding claim 8, Brusatore does not disclose a system for indoor farming wherein the distance between the LED lighting and the farming tray is adjustable. Fok et al teaches a system for indoor farming wherein the distance between LED lighting (500; 600) and a farming tray (102-108) is adjustable (page 3, [0038]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brusatore with the adjustable distance between lighting and a farming tray as disclosed by Fok et al for the benefit of avoiding photo-damage to plants (Fok et al: page 3, [0038]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (WO-2013113096-A1).
Regarding claim 16, Brusatore discloses a system for indoor farming wherein the system further comprises a growth area (14) ([00029]) and a hall for the processing and/or growth of the at least one type of plant growing in the one or more farming trays (16; 21) ([00029]), wherein the hall is positioned adjacent to the growth area (see figure 1). Brusatore does not disclose that the hall has a plurality of floor levels; however, it would have been an obvious matter of design choice to have the hall consist of a plurality of floor levels, since applicant has not disclosed that providing multiple floor levels in the hall solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the hall for processing and growth of the at least one type of plant as disclosed by Brusatore. This would be done for the benefit of maximizing floor surface area. 
Response to Arguments
Applicant's arguments filed December 23, 2021 with respect to claims 1-7, 9-15, and 17 have been fully considered but they are not persuasive.
Regarding claims 1-7 and 9-15, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. The farming trays are capable of being self-contained without the need of water circulation. Similarly, regarding claim 17, the tray would still contain water without use of the circulation pipes disclosed by Brusatore. Additionally, in response to applicant's argument that the farming tray of Brusatore are different in design and function than those of applicant’s invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
Applicant’s arguments, see pages 9-10 filed December 23, 2021, with respect to the rejection of claim 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fok et al. 
Applicant’s arguments, see page 10 filed December 23, 2021, with respect to the rejection of claim 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brusatore. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644